DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie II in the reply filed on 05/24/2022 is acknowledged.
Examiner agrees with applicant statement that claims 1-20 read on the elected species.
Claim Objections
Claims 14, 16 and 19-20 are objected to because of the following informalities:
Claim 14 recites “the at last” which should read “the at least”. 
Claim 16 recites “component” in line 13 which should read “components”.
Claim 19 recites: “at least one circlip” in line 1 which should read: “the at least one circlip”.
Claim 20 recites “first and scalloped surfaces” in line 2 which should read: “first and second scalloped surfaces”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17-18 and 19-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites: “two different diameters of the rotating component”. It is unclear which of the first rotating component and the second rotating component this is referring to. The metes and bounds of the claim are unclear.
Claims 18 and  20 are indefinite by virtue of their dependence on claims 17 and 16 respectively.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Hernandez et al. (US 2019/0301295 A1) hereinafter Hernandez.
Regarding claim 1, Hernandez teaches a rotating assembly for a gas turbine engine (Figs. 1-2, para. 0027), comprising:
a first rotating component (Fig. 3 and Hernandez, annotated FIG. 3 below) mounted for rotation about an axis (96);
at least one balancing ring (240) mounted to the first rotating component and clocked at a circumferential position about the axis to counteract unbalance of the first rotating component (balancing ring 240 comprises cross keys 241 which provide balance between an acceptable stress, para. 0039) (Figs. 3-5 and Hernandez, annotated FIG. 3 below); and 
a spacer (230) axially abutted against the first rotating component to set an axial position of the first rotating component relative to a second rotating component of the rotating assembly (Hernandez, annotated FIG. 3 below and Fig. 5), the spacer locking the at least one balancing ring against rotation of the first rotating component (the spacer and the balancing ring comprise anti-rotating keys) (Figs. 2-5; paras. 0039-0040).

    PNG
    media_image1.png
    626
    707
    media_image1.png
    Greyscale


Regarding claim 2, Hernandez, teaches all the claimed limitations as stated above in claim 1. Hernandez further teaches the spacer and the at least one balancing ring have circumferential interface with cooperating anti-rotation male/female portions (Figs. 3-5).
Regarding claim 3, Hernandez teaches all the claimed limitations as stated above in claim 2. Hernandez further teaches the cooperating anti-rotation male/female portions include at least one lug (241, 243) projecting from a first of one of the at least one balancing ring and the spacer (Figs. 3-5; para. 0039) and at least one circumferential array of scallops (see Hernandez, annotated FIG. 5 below) on a second one of the at least one balancing ring and the spacer, the at least one lug being engageable with a selected one of the scallops of the at least one circumferential array of scallops.

    PNG
    media_image2.png
    492
    686
    media_image2.png
    Greyscale


Regarding claim 4, Hernandez teaches all the claimed limitations as stated above in claim 3. Hernandez further teaches the at least one circumferential array of scallops is provided on an outer diameter of the spacer (Figs. 3-5 and Hernandez, annotated FIG. 5 above).
Regarding claim 6, Hernandez teaches all the claimed limitations as stated above in claim 1. Hernandez further teaches the at least one balancing ring is adjustably rotatable (the at least one balancing ring is adjustably rotatable by moving a given key 241 from one scallop on the spacer to another scallop on the spacer)  in a circumferential direction relative to the first rotating component between an infinite number of circumferential positions (Figs. 3-5).
Regarding claim 7, Hernandez teaches all the claimed limitations as stated above in claim 6. Hernandez further teaches the at least one balancing ring has a smooth circumferential surface engaged with a corresponding smooth circumferential seating surface on the first rotating component (Figs. 3 and 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view of Menheere et al. (US 2014/0250680 A1) hereinafter Menheere.
Hernandez teaches all the claimed limitations as stated above in claim 1. Hernandez further teaches the first rotating component is mounted to a shaft (120) (para. 0023), the spacer is mounted to the shaft with a loose fit (Figs. 3-5), wherein the spacer is axially clamped between the first rotating component and the second rotating component, and wherein the second component is mounted to the shaft (Figs. 3-5).
Hernandez does not specifically state the first and second rotating components are press fit to the shaft.
However, Menheere discloses a rotating assembly for use in a gas turbine engine wherein a rotating component (50) is press fitted to a shaft (20) (Figs. 2, para. 0019).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hernandez by mounting the first and second rotating components to the shaft by press fit as taught by Menheere as press fitting connections as secure and very strong.
Claims 9-13, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez in view Arnold (US 2014/0079537 A1).
Regarding claim 9, Hernandez teaches all the claimed limitations as stated above in claim 1. Hernandez further the at least one balancing ring includes built-in lugs (241) (Figs. 3-5), wherein the spacer is axially clamped in sandwich between the first and second rotating components and has a scalloped (Hernandez, annotated FIG. 5 above) circumferential surface in circumferential locking engagement with the built-in lugs of the balancing ring, thereby locking the circlip against rotation relative to the first rotating component (Figs. 3-5).
Hernandez fails to teach the at least one balancing ring is a circlip.
However, Arnold teaches a balancing ring (70) for correcting an unbalance in a gas turbine engine (paras. 0045-0049; Figs. 2-3), the balancing ring including a circlip with built in lugs (114) (para. 0052).
Here is a teaching that it is known to use balancing rings with split or circlips in a gas turbine engine for correcting an unbalance.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hernandez by configuring the balancing ring as a circlip or split ring as taught by Arnold as all claimed parts were known and would have yielded none but an expected result; namely correcting an unbalance in the rotor assembly.
Regarding claim 10, Hernandez teaches a rotating assembly for a gas turbine engine (Figs. 1-2, para. 0027), comprising:
a first rotating component (Fig. 3 and Hernandez, annotated FIG. 3 below) mounted for rotation about an axis (96);
at least one balancing ring (240) mounted to the first rotating component, the at least one balancing ring being adjustably rotatable (the at least one balancing ring is adjustably rotatable by moving a given key 241 from one scallop on the spacer to another scallop on the spacer) (Figs. 2-3) relative to the first component about the axis to a circumferential position in which the at least one balancing ring counters a rotating unbalance of the first rotating component (ring 240 comprises cross keys 241 which provide balance between an acceptable stress, para. 0039) (Figs. 3-5 and Hernandez, annotated FIG. 3 above); and 
a spacer (230) axially clamped between the first rotating component and a second rotating component of the rotating assembly (Hernandez, annotated FIG. 3 below and Fig. 5), the spacer having scallops circumferentially spaced apart along a circumferential surface thereof (Hernandez, annotated FIG. 5 above) around the axis, the scallops engageable with lugs (241) projecting from the at least one circlip for locking the at least one balancing ring against rotation of the first rotating component (the spacer and the balancing ring comprise anti-rotating keys) (Figs. 2-5; paras. 0039-0040).
Hernandez fails to teach the at least one balancing ring is a circlip having a center of mass offset from the axis.
However, Arnold teaches a balancing ring (70) for correcting an unbalance in a gas turbine engine (paras. 0045-0049; Figs. 2-3), the balancing ring including a circlip with built in lugs (114) (para. 0052) and the circlip having a center of mass offset from the axis (because of the additional masses of lugs, the center of mass of the circlip is offset from the center).
Here is a teaching that it is known to use balancing rings with split or circlips in a gas turbine engine for correcting an unbalance.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hernandez by configuring the balancing ring as a circlip or split ring as taught by Arnold as all claimed parts were known and would have yielded none but an expected result; namely correcting an unbalance in the rotor assembly.
Regarding claim 11, Hernandez as modified by Arnold teaches all the claimed limitations as stated above in claim 10. Hernandez as modified by Arnold further teaches the at least one circlip has a smooth interface with the first rotating component to provide for an infinite of possible angular orientations (the at least one balancing ring is adjustably rotatable by moving a given key 241 from one scallop on the spacer to another scallop on the spacer, this changes the angular orientation of the balancing ring/circlip) of the at least one circlip relative to the first rotating component (Hernandez, Figs. 3-5 and Arnold Fig. 3).
Regarding claim 12, Hernandez as modified by Arnold teaches all the claimed limitations as stated above in claim 11. Hernandez as modified by Arnold further teaches the at least one circlip has a smooth outer diameter surface and wherein the lugs extend from an inner diameter surface of the at least one circlip (Arnold, Fig. 3).
Regarding claim 13, Hernandez as modified by Arnold teaches all the claimed limitations as stated above in claim 12. Hernandez as modified by Arnold further teaches the circumferential surface of the spacer with the scallops is provided on an outer diameter of the spacer (Hernandez, annotated FIG. 5 above and Figs. 3-5).
Regarding claim 16, Hernandez teaches a method of balancing a first rotating component of a stack of rotating components (Fig. 3) of a gas turbine engine, the first rotating component (Hernandez, annotated FIG. 3 above) mounted for rotation about an axis of rotation, the method comprising: Page 3 of 5Appl. No. : 17/114,620Attorney Docket No.: 05002993-2956US Reply to Office Action of March 29, 2022
mounting at least one balancing ring (240) in a corresponding seat (portion of the first component in contact with balancing ring) on the first rotating component (Figs. 2-3 and annotated FIG. 3 above; para. 0039), 
adjusting an angular orientation of the at least one balancing ring  relative to the first rotating component, including rotating the at least one balancing ring about the axis of rotation to a circumferential position in which the at least one balancing ring counters a rotating unbalance (balancing ring 240 comprises cross keys 241 which provide balance between an acceptable stress, para. 0039) of the first rotating component (the at least one balancing ring is adjustably rotatable by moving a given key 241 from one scallop on the spacer to another scallop on the spacer; this changes the angular orientation of the balancing ring; para. 0039);
 and locking the at least one balancing ring against rotation relative to the first rotating component using a spacer (230) (the spacer and the balancing ring comprise anti-rotating keys for the locking) axially clamped between the first rotating component and a second rotating component of the stack of rotating components (Figs. 3-5).
Hernandez fails to teach the at least one balancing ring is a circlip having a center of mass offset from the axis.
However, Arnold teaches a balancing ring (70) for correcting an unbalance in a gas turbine engine (paras. 0045-0049; Figs. 2-3), the balancing ring including a circlip with built in lugs (114) (para. 0052) and the circlip having a center of mass offset from the axis (because of the additional masses of lugs, the center of mass of the circlip is offset from the center).
Here is a teaching that it is known to use balancing rings with split or circlips in a gas turbine engine for correcting an unbalance.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Hernandez by configuring the balancing ring as a circlip or split ring as taught by Arnold as all claimed parts were known and would have yielded none but an expected result; namely correcting an unbalance in the rotor assembly.
Regarding claim 17, Hernandez as modified by Arnold teaches all the claimed limitations as stated above in claim 16. Hernandez as modified by Arnold further teaches angularly aligning scallops (Hernandez annotated Fig. 5 above) distributed on a circumferential surface of the spacer with corresponding lugs (241) projecting from the circlip and axially sliding the spacer along the shaft in abutment against the first rotating component so as to engage the lugs into the scallops aligned therewith (Hernandez, annotated FIG. 5 and Figs. 3-5).
Claims 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez as modified by Arnold as applied to claims 10 and 17 respectively above, and further in view of Menheere.
Hernandez as modified by Arnold teaches all the claimed limitations as stated above in claims 10 and 17 wherein the spacer is mounted to the shaft with loose fit, the second component being in axial abutment with the spacer (Hernandez, annotated FIG. 3 above).
Hernandez as modified by Arnold does not specifically state the first and second component are press fitted to the shaft.
However, Menheere discloses a rotating assembly for use in a gas turbine engine wherein a rotating component (50) is press fitted to a shaft (20) (Figs. 2, para. 0019).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Hernandez by mounting the first and second rotating components to the shaft by press fit as taught by Menheere as press fitting connections as secure and very strong.
Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	With respect to claims 5 and 14, the applied references fail to disclose the array of scallops includes first and second arrays of scallops on the circumference of the spacer and distributed on two different diameters of the spacer, the circlip includes first and second circlips with different diameters.
	With respect to claim 19, although Hernandez as modified by Arnold teaches a first and a second circlips, they are positioned on a same diameter of the first or second component; there is no teaching or motivation to mount the first and second circlip on two different diameters of the components.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2016/0237824 A1; US 2016/0237825 A1; US 2002/0134191 A1 each teaches a balancing ring in a gas turbine engine, the balancing ring including a circlip
	US 4,294,135 discloses a balancing ring having a center of mass offset from a center axis.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745